233 S.W.3d 772 (2007)
Karim AL-NAUMANY, Respondent,
v.
TREASURER OF THE STATE of Missouri, CUSTODIAN OF THE SECOND INJURY FUND, Appellant.
No. ED 89100.
Missouri Court of Appeals, Eastern District, Division Three.
September 25, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Kareitha Angeline Osborne, Assistant Attorney General, St. Louis, MO, for appellant.
Kevin D. Wayman, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
The Treasurer of the State of Missouri as custodian of the Second Injury Fund ("SIF") appeals the final award of the Labor and Industrial Relations Commission *773 ("Commission") finding SIF liability. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).